Exhibit 10.5

Executive Incentive Plan for Fiscal 2007

On July 26, 2006, the Compensation Committee (the “Committee”) of the Board of
Directors, as well as the Board of Directors, of American Superconductor
Corporation (the “Company”) approved an executive incentive plan for the
Company’s fiscal year ending March 31, 2007. Participants in the plan include
the Company’s Chief Executive Officer and all other executive officers. The
Committee is responsible for determining the payout under the plan to each
executive officer except the Chief Executive Officer. The Board of Directors of
the Company determines the payout under the plan for the Chief Executive
Officer, taking into account the recommendation received from the Committee.

Pursuant to the plan, the Committee designated for each executive officer a
target cash incentive amount, expressed as a percentage of the officer’s base
salary. In establishing these targets, the Committee based its decision for each
officer on the level of total compensation including base salary, cash incentive
and equity paid by similar companies for comparable positions based on market
data compiled by external consulting firms.

The amount of the incentive award actually paid to each executive officer may be
less than or greater than the executive’s target cash incentive with the amount
capped at 156% of the target incentive. Individual incentive awards will be
determined following the end of fiscal 2007 based on the following factors and
their corresponding weightings:

 

•   the Company’s net income for fiscal 2007 as compared to the target
established by the Committee – 40%

 

•   the executive’s achievement of individual, measurable objectives during
fiscal 2007, as determined by the Committee for all executives with the
exception of the Chief Executive Officer, who is evaluated by the Board of
Directors – 40%

 

•   the executive’s overall contribution during fiscal 2007 towards the
achievement of the Company’s financial and non-financial objectives – 20%

The following table sets forth each current executive officer’s target cash
incentive for fiscal 2007.

 

Executive Officer

  

Title

   Target Incentive

Gregory J. Yurek

   Chief Executive Officer and President    $ 247,500

Terry M. Winter

   Executive Vice President, Operations    $ 120,000

Charles W. Stankiewicz

   Senior Vice President, AMSC Power Systems    $ 110,000

Alexis P. Malozemoff

   Executive Vice President & Chief Technical Officer    $ 76,376

Angelo R. Santamaria

   VP, General Manager, AMSC Wires Business Unit    $ 68,800

Thomas M. Rosa

   VP, Chief Financial Officer and Treasurer    $ 40,000